Citation Nr: 0210896	
Decision Date: 08/29/02    Archive Date: 09/05/02

DOCKET NO.  95-34 582	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Whether new and material evidence has been presented to 
reopen a claim of entitlement to service connection for cause 
of the veteran's death.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Adrian Jackson, Counsel


INTRODUCTION

The veteran had over 19 years of active duty terminating with 
his retirement in July 1961. This matter comes before the 
Board of Veterans' Appeals (Board) on appeal from a May 1995 
rating decision by the Department of Veterans Affairs (VA) 
Regional Office in New Orleans, Louisiana (RO).

This decision only addresses the issue of whether new and 
material evidence has been submitted to reopen the 
appellant's claim of service connection for cause of the 
veteran's death.  Further development will be conducted on 
the issue of service connection for cause of the veteran's 
death on a de novo basis pursuant to authority granted by 67 
Fed. Reg. 3,099, 3,104 (Jan. 23, 2002) (to be codified at 38 
C.F.R. § 19.9(a)(2)).  When it is completed, the Board will 
provide notice of the development as required by Rule of 
Practice 903.  (67 Fed. Reg. 3,099, 3,105 (Jan. 23, 2002) (to 
be codified at 38 C.F.R. § 20.903.)  After giving the notice 
and reviewing the appellant's response to the notice, the 
Board will prepare a separate decision addressing this issue.


FINDINGS OF FACT

1.  In June 1993 the RO denied service connection for cause 
of the veteran's death.  The appellant did not perfect an 
appeal of this decision.

2.  Evidence added to the record since the June 1993 rating 
decision is new, relevant to the issue at hand, and so 
significant that it must be considered with all the evidence 
of record in order to fairly adjudicate the merits of the 
claim.


CONCLUSION OF LAW

The evidence received since the June 1993 rating decision, 
which denied service connection for cause of the veteran's 
death, is new and material and the claim is reopened.  38 
U.S.C.A. §§ 5108, 7105 (West 1991); 38 C.F.R. §§ 3.156 
(2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

There has been a significant change in the law during the 
pendency of this appeal with the enactment of the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000).  This law eliminates the concept of a 
well-grounded claim, and redefines the obligations of VA with 
respect to the duty to assist.  The new law also includes an 
enhanced duty to notify a claimant as to the information and 
evidence necessary to substantiate a claim for VA benefits. 
The final rule implementing the VCAA was published on August 
29,2001.66 Fed. Reg. 45,620-32 (Aug.29, 2001) (to be codified 
as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a)).  For the limited purposes of reopening the 
appellant's claim, the Board finds that the requirements of 
VCAA have been met.

Entitlement to service connection may be granted for a 
disability resulting from disease or injury incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1110, 1131 (West 1991 
& Supp. 2001).  

Continuity of symptomatology is required only where the 
condition noted during service is not, in fact, shown to be 
chronic, or where the diagnosis of chronicity may be 
legitimately questioned. 

When the fact of chronicity in service is not adequately 
displayed, then a showing of continuity after discharge is 
required to support the claim. 38 C.F.R. § 3.303(b) (2001).

Certain chronic disabilities, such as cardiovascular disease 
and diabetes, are presumed to have been incurred in service 
if manifest to a compensable degree within one year of 
discharge from service.  38 U.S.C.A. §§ 1101, 1112, 1113, 
1137 (West 1991); 38 C.F.R. §§ 3.307, 3.309 (2001).   

Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303 (2001)

Disability which is proximately due to or the result of a 
service-connected disease or injury shall be service 
connected. 38 C.F.R. 3.310 (2001).

To establish service connection for the cause of the 
veteran's death, the evidence must show that a disability 
incurred in or aggravated by service either caused or 
contributed substantially or materially to the cause of 
death. For a service-connected disability to constitute a 
contributory cause, it must be shown that it contributed 
substantially or materially; that it combined to cause death; 
that it aided or lent assistance to the production of death. 
It is not sufficient to show that it casually shared in 
producing death, but rather it must be shown that there was a 
causal connection.  38 U.S.C.A. § 1310 (West 1991); 38 C.F.R. 
§ 3.312 (20010).

The evidence of record at the time of the June 1993 decision 
by the RO which denied service connection for cause of the 
veteran's death is briefly summarized.

The official death certificate shows that the veteran died in 
March 1993 due to congestive heart failure due to or a 
consequence of diabetes mellitus.  At the time of the 
veteran's death service connection was n effect for multiple 
joint arthritis evaluated as 80 percent disabling.  He was 
also in receipt of a total rating for compensation purposes 
based on individual unemployability effective from January 
1992.  The veteran's adjudication claims folder, which was 
inactive and contained the veteran's service medical records, 
was unable to be located by the National Archives.  

In June 1993 the RO denied service connection for cause of 
the veteran's death.  At that time the RO determined that the 
evidence did not show that the veteran's cardiovascular 
disease or diabetes mellitus was present during service or 
manifested within a year thereafter.  The RO further 
determined that a service connected disability caused or 
contributed to the cause of the veteran's death.  The 
appellant was notified of that decision and of her appellate 
rights.  Following receipt of a timely notice of disagreement 
the appellant was furnished a statement of the case in August 
1993.  She did not file a substantive appeal regarding the 
June 1993 decision, which is final.  38 U.S.C.A. § 7105 (West 
1991); 38 C.F.R. §§ 20.200, 20.201, 20.202 (2001).  However, 
the appellant may reopen his claim by submitting new and 
material evidence. 

The provisions of 38 C.F.R. § 3.156(a), provide that "new and 
material evidence" is evidence not previously submitted which 
bears directly and substantially upon the specific matter 
under consideration, is not cumulative or redundant, and 
which by itself or in connection with evidence previously 
assembled is so significant that it must be considered in 
order to fairly decide the merits of the claim.  Furthermore, 
the Court of Appeals for the Federal Circuit has indicated 
that evidence may be considered new and material if it 
contributes "to a more complete picture of the circumstances 
surrounding the origin of a veteran's injury or disability, 
even where it will not eventually convince the Board to alter 
its ratings decision."  Hodge v. West, 115 F.3d 1356, 1363 
(Fed. Cir. 1998).

The evidence received since the June 1993 rating decision 
includes and VA and private medical records.  Also of record 
is a transcript of a videoconference hearing conducted by the 
undersigned member of the Board in May 2002.  These medical 
records include a March 1995 statement from a private 
physician, which is to the effect that the arthritis 
prevented the veteran from doing any worthwhile exercise, 
which resulted in obesity, which caused his diabetes and 
hypertension.  

The Board finds that this medical statement is new and 
material evidence in that it contains an opinion relating the 
service connected arthritis to the cause of the veteran's 
death.  Accordingly, the claim is reopened.  38 U.S.C.A. § 
5108; 38 C.F.R. § 3.156(a).


ORDER

As new and material evidence has been received, the claim for 
service connection for cause of the veteran's death is 
reopened.  To this extent only, the appeal is granted.



		
	ROBERT P. REGAN
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

